[Cite as State v. Weaver, 2018-Ohio-2329.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 27579
                                                  :
 v.                                               :   Trial Court Case No. 2016-CR-2127/1
                                                  :
 TORACE D. WEAVER                                 :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 15th day of June, 2018.

                                             ...........

MATHIAS H. HECK, JR., by MICHAEL J. SCARPELLI, Atty. Reg. No. 0093662, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

GLENDA A. SMITH, Atty. Reg. No. 0070738, P.O. Box 15353, Wyoming, Ohio 45215
    Attorney for Defendant-Appellant

                                             .............




TUCKER, J.
                                                                                         -2-




       {¶ 1} Defendant-appellant, Torace D. Weaver, appeals from his convictions on one

count of murder, one count of endangering children and one count of obstructing official

business. Raising six assignments of error, Weaver argues that the trial court erred by

admitting certain evidence over his objections; that the evidence was cumulatively

insufficient to support his convictions; that the jury’s verdicts were against the manifest

weight of the evidence; that certain remarks made by the prosecutor during opening and

closing statements constituted misconduct; that the trial court improperly restricted his

own closing statement; that he and his co-defendant should have been tried separately;

and that he received ineffective assistance of counsel. We find that the trial court did not

err, whether by admitting the challenged evidence or by trying Weaver and his co-

defendant jointly; that the jury did not clearly lose its way; that the prosecutor’s remarks

did not unfairly prejudice Weaver; that the trial court did not improperly restrict Weaver’s

closing statement; and that Weaver’s counsel provided adequate representation.

Therefore, we affirm the judgment of the trial court.

                            I. Facts and Procedural History

       {¶ 2} The Children Services Division of the Montgomery County Department of Job

and Family Services placed S.T. and his brother T.W. with Weaver and his wife for foster

care on September 24, 2015. 1          Tr. of Proceedings 404:21-406:13.         S.T. was

approximately two years old at the time, and his brother was approximately three. Id. at

395:21-396:8.



1 Recognizing the heightened privacy interests of minors, we identify S.T. and T.W. only
by their initials in accord with Sup.R. 1(A), 44(C), 44(H) and 45(D).
                                                                                       -3-


      {¶ 3} At or around 6:48 p.m. on November 18, 2015, personnel with the Dayton

Fire Department and the Dayton Police Department were dispatched to the King of Glory

Church at 5001 Genesee Avenue in response to a 911 call.           Id. at 340:11-341:24,

343:10-344:14, 453:21-454:4, 484:1-485:13 and 506:11-507:13. The first emergency

personnel to arrive found S.T. lying on the floor of the chancel with Weaver administering

cardiopulmonary resuscitation. Id. at 484:1-487:4.

      {¶ 4} While Weaver was being interviewed, paramedics and emergency medical

technicians attempted to revive S.T. Id. at 454:25-455:15, 457:4-459:16, 487:5-489:24.

Their efforts, however, proved unsuccessful, so they transported S.T. by ambulance to

Good Samaritan Hospital. Id. at 463:20-465:25. Less than an hour afterward, S.T. was

pronounced dead.     See id. at 454:16-454:18, 464:23-464:25, 467:9-467:13, 468:1-

468:9, 484:19-484:24 and 489:1-489:8.

      {¶ 5} On August 26, 2016, a Montgomery County grand jury indicted Weaver on

the following charges: Count 1, murder pursuant to R.C. 2903.02(B) and 2903.11(A)(1);

Count 2, murder pursuant to R.C. 2903.02(B) and 2919.22(B)(1); Count 3, involuntary

manslaughter pursuant to R.C. 2903.04(A) and 2919.22(A); Count 4, felonious assault

pursuant to R.C. 2903.11(A)(1); Count 5, endangering a child pursuant to R.C.

2919.22(B)(1); Count 6, endangering a child pursuant to R.C. 2919.22(A); Count 7,

reckless homicide pursuant to R.C. 2903.041; and Count 8, obstructing official business

pursuant to R.C. 2921.31(A). Weaver and his wife, Shureka, were tried jointly as co-

defendants, and the jury found Weaver guilty as charged after a four-day trial.2


2The jury found Shureka Weaver guilty of the single offense with which she was charged,
endangering a child pursuant to R.C. 2912.22(A).
                                                                                        -4-


      {¶ 6} At Weaver’s sentencing hearing on May 5, 2017, the court merged Count 1

with Counts 2, 3, 4, 5 and 7, and the State elected to proceed on Count 1. The court

sentenced Weaver to prison for a term of 15 years to life on Count 1; to 36 months in

prison on Count 6, consecutive to the sentence for Count 1; and to 90 days in jail on

Count 8. On May 9, 2017, the court filed its termination entry, and Weaver timely filed

his notice of appeal on May 10, 2017.

                                        II. Analysis

      {¶ 7} For his first assignment of error, Weaver contends that:

             THE TRIAL COURT COMMITTED ERROR BY ADMITTING

      EVIDENCE AT TRIAL.

      {¶ 8} Specifically, Weaver challenges the trial court’s admission of certain parts of

the testimony of one of the State’s witnesses, Shaton Smith, along with the admission of

a video recording, captured by an automatic camera in a police cruiser, that the State

purportedly failed to authenticate. 3 Appellant’s Br. 14 and 17. Weaver argues that

Smith’s testimony should have been excluded because its probative value was

outweighed by the danger of unfair prejudice.          Id. at 15-16.   With respect to the

authentication of the video, Weaver argues that the State relied on a witness who lacked

knowledge sufficient to fulfill the requirements of Evid.R. 901. See id. at 17-18.

      {¶ 9} The “admission of evidence is generally within the sound discretion of the

trial court, and a reviewing court may reverse only upon the showing of an abuse of that

discretion.” Peters v. Ohio State Lottery Comm., 63 Ohio St. 3d 296, 299, 587 N.E.2d
3Weaver identifies Smith incorrectly as “Shanton Smith.” Compare Appellant’s Br. 14,
with Tr. of Proceedings 374:8-374:11.
                                                                                          -5-

290 (1992); State v. Williamson, 2d Dist. Montgomery No. 19832, 2003-Ohio-6541, ¶ 26.

In this context, the term “abuse of discretion” refers to “an arbitrary, unreasonable, [or]

unconscionable attitude on the part of the trial court.” Williamson at ¶ 26; see also State

v. Hancock, 108 Ohio St. 3d 57, 2006-Ohio-160, 840 N.E.2d 1032, ¶ 130.

       {¶ 10} During Weaver’s trial, Smith testified that S.T.’s previous foster parent, an

acquaintance of hers, called her at work to inform her that S.T. had died.            Tr. of

Proceedings 375:4-375:13, 386:20-387:3 and 394:1-394:6. According to Weaver, the

jury would likely have felt an especially high degree of sympathy for S.T. “[b]ecause [he]

[was] a child victim,” and by implication, a high degree of antipathy for Weaver himself,

meaning that the probative value of this testimony was outweighed by the danger of unfair

prejudice. See Appellant’s Br. 16. Weaver maintains that the trial court abused its

discretion by overruling his objection to the testimony, describing the way in which Smith

learned of S.T.’s death as irrelevant, and the mention of S.T.’s death as cumulative by

that point in the trial.4 See id. at 15-16. Weaver further criticizes the ruling because

Smith’s testimony included “hearsay and double hearsay.” Id. at 16.

       {¶ 11} The trial court overruled an objection based on hearsay the moment

Weaver’s counsel asked for permission to approach the bench, finding that the

statements attributed by Smith to S.T.’s previous foster parent were “not [offered] for the

truth of the matter” asserted. Tr. of Proceedings at 387:4-387:7. After counsel clarified

that Weaver objected to the testimony on the basis of relevance, rather than hearsay, the


4 Weaver’s brief actually states that “[h]ow Ms. Smith learned of [S.T.]’s death was not
[sic] and testifying that [S.T.] is dead is [sic] cumulative.” Appellant’s Br. 16. Given that
Weaver objected to the relevance of Smith’s testimony, we presume that Weaver
intended the missing word in the quoted passage to be “relevant.” See id. at 15-16; Tr.
of Proceedings 386:20-387:12.
                                                                                        -6-


State explained that it merely wanted to establish, through Smith’s testimony, that S.T.’s

previous foster parent had suffered a stroke and was unable to testify as a result. Id. at

387:9-387:24.    The court overruled Weaver’s objection in reliance on the State’s

explanation. See id. at 387:13-388:18.

      {¶ 12} Relative to explaining the absence of S.T.’s previous foster parent at

Weaver’s trial, the bulk of Smith’s testimony would seem to have been superfluous. Tr.

of Proceedings 375:21-386:19. Even so, Smith knew S.T. personally, and her testimony

was relevant inasmuch as it provided the jury with insight into S.T.’s health before he was

placed for foster care with Weaver. Id. at 377:3-378:18 and 384:3-386:12. As well,

though the jury had already heard the parties make many references to S.T.’s death

before Smith testified, the repetition was all but unavoidable—of the eight charges on

which Weaver was being tried, four pertained exclusively to S.T.’s death.

      {¶ 13} The content of Smith’s testimony, moreover, seems unlikely to have unfairly

prejudiced Weaver’s case. Smith did not testify regarding S.T.’s injuries or cause of

death, Weaver’s treatment of him, or Weaver himself. See id. at 374:8-386:7. Instead,

Smith described how she came to know S.T.’s previous foster parent, her acquaintance

with S.T. and his brother, and aspects of S.T.’s health and personality.           See id.

Notwithstanding that Smith’s description of S.T. might have aroused sympathy for him in

the minds of the jurors, Smith denied that she knew Weaver, or Weaver’s wife, and

indicated that she had had no contact with S.T. after the Children Services Division placed

him in the Weavers’ care.     Id. at 385:21-386:19. The jury, in other words, learned

nothing about Weaver through Smith’s testimony, which all but eliminates the possibility

that her testimony unfairly prejudiced him. Additionally, we concur with the trial court’s
                                                                                            -7-


determination that the third-party statements incorporated into Smith’s testimony did not

satisfy the definition of hearsay set forth in Evid.R. 801(C). We find, therefore, that the

trial court did not abuse its discretion by overruling Weaver’s objection to Smith’s

testimony.

       {¶ 14} Weaver also challenges the trial court’s decision to overrule his objection to

the introduction of State’s Exhibit 63, a compact disc containing the cruiser camera video

recording. Appellant’s Br. 17; Tr. of Proceedings 521:19-522:13. On the evening of

November 18, 2015, an officer with the Dayton Police Department interviewed Weaver

and obtained an initial statement from him regarding S.T.’s injuries. Tr. of Proceedings

505:5-505:9 and 512:11-513:10. Afterward, the officer asked Weaver to wait in the back

of his police cruiser to speak to a detective. Id. at 513:24-514:11. Weaver complied,

and having been permitted to keep his cellular telephone, he made several calls while

seated in the cruiser. See id. at 522:3-523:10. The cruiser’s automatic camera system

recorded Weaver making the calls, including audio of his remarks. Id. at 515:6-516:9

and 522:3-523:10; see also Appellee’s Br. 4.

       {¶ 15} At trial, the State questioned the officer about the cruiser camera,

establishing that it was working properly at the relevant time; that it activated automatically

when the officer opened his cruiser’s rear door; and that the disc marked as State’s Exhibit

63, which the officer had initialed, was the same disc that contained the recording of

Weaver captured by the cruiser camera. Tr. of Proceedings 515:9-517:6 and 522:10-

523:10. The officer, however, stated that he had not actually watched the recording

itself. Id. at 516:10-516:13. Weaver objected to the admission of the exhibit on that

basis. Id. at 519:10-519:18.
                                                                                             -8-


       {¶ 16} In response to Weaver’s objection, counsel for the State represented to the

court that the officer had seen the recording, adding “that’s why we had him initial [the

disc],” though counsel could not explain why the officer indicated otherwise on the stand.

Id.   The court accepted the State’s explanation and overruled the objection.             After

excerpts were played, the officer verified that the recording was accurate. Id. at 522:3-

523:10.

       {¶ 17} Here, Weaver accuses the officer of perjuring himself. Appellant’s Br. 18.

By Weaver’s reasoning, the officer “could not attest to the video’s accuracy, whether the

equipment was operating properly or anything else prior to * * * viewing * * * the video,”

and he notes that “there was dead space on the video[,]” which the State did not play in

its entirety.   Id.   Weaver argues that the trial court “abuse[d] [its] discretion and

prejudiced [his] rights under the Sixth and Fourteenth Amendments” by allowing the State

“to play the cruiser cam video in front of the jury prior to [its] authenticat[ion].” Id. at 18-

19.

       {¶ 18} According to Evid.R. 901(A), the “requirement of authentication or

identification as a condition precedent to admissibility is satisfied by evidence sufficient

to support a finding that the matter in question is what its proponent claims.”            The

testimony of a witness with knowledge, among other things, satisfies this requirement.

See Evid.R. 901(B)(1).

       {¶ 19} Weaver has not shown that the officer committed perjury.             The officer

demonstrated that he was familiar with the functioning and operation of the cruiser

camera system, and he need not have watched the recording to recall that the equipment

installed in his cruiser was in working order. Although the officer indicated that he had
                                                                                         -9-


“not reviewed” the recording, he testified that he knew his cruiser camera had produced

a recording, and that he had “seen the dis[c]” and initialed it. Tr. of Proceedings 516:7-

516:19.    This confirmed the authenticity of the disc and supported the State’s

representation to the court that the officer had, in fact, seen the recording contained on

the disc before taking the stand. Tr. of Proceedings 519:10-520:17.

      {¶ 20} Furthermore, the officer verified the accuracy of the recording in reliance on

those moments he had witnessed in person, and Weaver has not alleged that any part of

the recording shown to the jury was altered or inaccurate. 5 See Tr. of Proceedings

522:3-523:10; Appellant’s Br. 18. Weaver implies that the “dead space on the video”

should cast doubt on the reliability of the recording, but the “dead space” appears to

consist merely of intervals during which Weaver was not speaking.              See Tr. of

Proceedings 519:10-520:8 and 522:10-522:13; Appellant’s Br. 18.

      {¶ 21} Before the trial court allowed the State to play the recording for the jury, it

received testimony and representations “sufficient to support a finding that [Exhibit 63]

[was] what [the] State claim[ed],” and consequently, we find that the trial court did not

abuse its discretion by admitting State’s Exhibit 63 into evidence. Evid.R. 901(A); see

also State v. Pickens, 141 Ohio St. 3d 462, 2014-Ohio-5445, 25 N.E.3d 1023, ¶ 149-151

(applying the “silent witness” theory of authentication of photographs); Midland Steel

Prods. Co. v UAW Local 486, 61 Ohio St. 3d 121, 129-130, 57 N.E.2d 98 (1991) (same);

State v. Maiolo, 2d Dist. Clark No. 2015-CA-15, 2015-Ohio-4788, ¶ 10-12 (same).

Weaver’s first assignment of error is overruled.



5The State represented to the court, as well, that “there[ ] [had] been no alterations [or]
deletions.” Tr. of Proceedings 519:22-520:7.
                                                                                          -10-


       {¶ 22} Weaver’s second and third assignments of error implicate related standards

of review, so we address them together. For his second assignment or error, Weaver

contends that:

              THE TRIAL COURT ERRED IN OVERRULING APPELLANT’S

       RULE 29 MOTION.

       {¶ 23} And for his third assignment of error, Weaver contends that:

              THE VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE

       EVIDENCE.

       {¶ 24} With respect to his convictions on Counts 1 and 6, murder under R.C.

2903.02(B) and endangering a child under R.C. 2919.22(A), Weaver argues that the trial

court erred by overruling his motion for acquittal. See Tr. of Proceedings 692:15-693:12;

Appellant’s Br. 20. Emphasizing the lack of “direct evidence” regarding the injuries that

caused S.T.’s death, Weaver suggests that “reasonable mind[s] could not” have found

that he “knowingly caused physical harm” to S.T., and pointing similarly to “other plausible

explanations” for S.T.’s injuries, he suggests that the evidence did not support his

conviction for endangering a child. Id. at 20-22. For the same reasons, he argues that

the jury lost its way in finding him guilty of the two offenses. See Appellant’s Br. 22-24.

       {¶ 25} An appellate court reviews a trial court’s ruling on a motion under Crim.R.

29 by the same standard applicable to a claim based on the sufficiency of the evidence.

State v. Scott, 2018-Ohio-198, ___ N.E.3d ___, ¶ 37 (2d Dist.), citing State v. Bailey, 2d

Dist. Montgomery No. 27177, 2017-Ohio-2679, ¶ 17. Sufficiency of the evidence “is the

legal standard applied to determine whether * * * the evidence [in a given case] is legally

sufficient as a matter of law to support the jury[’s] verdict.” State v. Smith, 80 Ohio St.3d
                                                                                         -11-

89, 113, 684 N.E.2d 668 (1997), citing State v. Thompkins, 78 Ohio St. 3d 380, 386, 678
N.E.2d 541 (1997). On review of a challenge to a conviction based upon the sufficiency

of the evidence, the “ ‘relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.’ ” Id., quoting State v. Jenks,

61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 26} In a challenge based on the weight of the evidence, an appellate court must

review the record, weigh the evidence and all reasonable inferences, consider the

credibility of witnesses, and determine whether in resolving conflicts in the evidence, the

jury clearly lost its way and created a manifest miscarriage of justice warranting reversal

and a new trial. Thompkins, 78 Ohio St. 3d at 387, citing State v. Martin, 20 Ohio App. 3d
172, 175, 485 N.E.2d 717 (1st Dist.1983); State v. Hill, 2d Dist. Montgomery No. 25172,

2013-Ohio-717, ¶ 8. A trial court’s “judgment should be reversed as being against the

manifest weight of the evidence ‘only in the exceptional case in which the evidence

weighs heavily against the conviction.’ ” Hill at ¶ 8, quoting Martin, 20 Ohio App. 3d at

175.

       {¶ 27} Although an appellate court “must defer to the factfinder’s decisions

whether, and to what extent, to credit the testimony of particular witnesses,” the court

nevertheless “may determine which of several competing inferences suggested by the

evidence should be preferred.”        (Citation omitted.)    State v. Cochran, 2d Dist.

Montgomery No. 27023, 2017-Ohio-216, ¶ 6.           A determination that a conviction is

supported by the manifest weight of the evidence is also dispositive of the issue of the

sufficiency of the evidence, because “a finding that a conviction is supported by the
                                                                                        -12-


manifest weight of the evidence necessarily includes a finding of sufficiency.” (Citation

omitted.) State v. McCrary, 10th Dist. Franklin No. 10AP-881, 2011-Ohio-3161, ¶ 11;

State v. Miller, 2d Dist. Montgomery No. 25504, 2013-Ohio-5621, ¶ 48, citing McCrary at

¶ 11.

         {¶ 28} Weaver was convicted on Count 1 of murder as the proximate result of

felonious assault.    To obtain this conviction, the State had to prove, under R.C.

2903.11(A)(1), that Weaver “knowingly * * * [c]ause[d] serious physical harm” to S.T. and,

under R.C. 2903.02(B), that S.T. died as a proximate result. A person acts “knowingly

regardless of purpose, when [he] is aware that [his] conduct will probably cause a certain

result or will probably be of a certain nature.” (Emphasis added.) R.C. 2901.22(B).

Without an admission, proof “of an accused’s purpose or specific intent invariably requires

circumstantial evidence.” State v. Mundy, 99 Ohio App. 3d 275, 288, 650 N.E.2d 502 (2d

Dist.1994).

         {¶ 29} When emergency personnel arrived at the church on the evening of

November 18, 2015, Weaver initially reported that he had heard a thud while in the

bathroom, and as he emerged, he saw S.T. lying face down on the floor, unresponsive.

Tr. of Proceedings 510:19-512:19. He speculated that S.T. might have fallen off of a

table.    See id. at 339:15-340:15, 343:2-345:24, 491:7-492:25.       Nevertheless, in a

subsequent interview, Weaver told a detective that he was spinning S.T. in a circle and

lost his balance, causing S.T. to hit a wall. Id. at 657:2-657:23, 662:8-665:20 and 667:3-

670:22.

         {¶ 30} A forensic pathologist employed by the Montgomery County Coroner

testified that S.T.’s autopsy revealed no fewer than 20 traumas to the front and back of
                                                                                          -13-


his head, some of which could have been produced by the impact of knuckles. Tr. of

Proceedings 262:10-262:19, 268:11-273:2, 279:11-286:20.            One of the traumas, a

fracture on the back of S.T.’s skull near his brain stem, required “significant force” to

produce, comparable to “a car accident” or “maybe a fall from a significant height” in

excess of four feet. Id. at 283:1-284:9 and 287:11-288:4. The pathologist testified

further that the trauma to the back of S.T.’s skull, together with the other traumas to his

head, were “life-ending injur[ies]” and that “[b]lunt force trauma of the head” caused his

death. Id. at 284:10-284:24 and 286:21-287:3. From the nature of these injuries, the

pathologist determined S.T’s death to be a homicide. Id. at 286:20-287:3.

       {¶ 31} Shaton Smith testified that she knew S.T. and his brother as a result of her

acquaintance with S.T.’s previous foster parent, meeting the boys when S.T. was a few

months old and interacting with them almost daily until they were transferred to the care

of Weaver and his wife. Id. at 375:7-376:4 and 377:3-378:16. During this time, Smith

helped S.T.’s previous foster parent by changing S.T.’s diapers, dressing the boys,

preparing food, and running errands; on one occasion, Smith bathed S.T. Id. at 378:12-

379:14 and 383:10-383:22. Smith indicated that S.T. had no serious injuries to her

knowledge, that his ability to walk seemed typical for his age, and that he did not seem

especially clumsy. Id. at 384:3-385:17.

       {¶ 32} An ongoing caseworker with the Children Services Division, responsible for

supervising the foster care of children, testified to her experience with S.T. and his brother

in the weeks before and after the two boys were placed with the Weavers. Id. at 392:15-

393:12, 399:9-401:22. The case worker found S.T. to be “very sweet, kind [and] lovable”

when she first encountered him, but visiting him after a week in the Weavers’ care, she
                                                                                         -14-

found him withdrawn and tearful. See id. at 400:5-401:22 and 406:19-409:4. Among

other things, the caseworker noted bruises on S.T.’s cheeks, which Shureka Weaver

attributed to his brother pushing him down a staircase. Id. at 409:5-409:15.

       {¶ 33} An adoption caseworker with the Children Services Division, responsible for

finding foster children permanent homes with adoptive parents, testified that she visited

the Weavers’ residence on the evening of November 17, 2015, to discuss the boys’ future

placement. See id. at 430:3-430:10, 432:7-433:11. The caseworker also observed S.T.

for several minutes, and although he was in bed and wearing long-sleeved pajamas, she

saw no injuries to his face. Id. at 436:9-438:6 and 439:25:440:19.

       {¶ 34} Weaver argues that the evidence supported his assertion that he was

spinning S.T. in a circle and lost his balance, causing S.T. to strike a wall. Appellant’s

Br. 20. According to Weaver, the pathologist’s testimony confirmed that his account was

“plausible,” along with the testimony of a pediatrician employed by Dayton Children’s

Hospital who reviewed S.T.’s autopsy report and video excerpts of Weaver’s interviews

with police. Id.; see also Tr. of Proceedings 319:6-320:7, 566:3-567:4, 570:7-572:11 and

593:3-595:23. Thus, absent any “direct evidence regarding [the cause of S.T.’s] death

or injuries,” or “living witnesses” to the incident apart from Weaver himself, Weaver insists

that “reasonable mind[s]” could not have found “beyond [a] reasonable doubt [that he]

knowingly caused harm” to S.T. Appellant’s Br. 20-21.

       {¶ 35} On the record before us, we cannot conclude that the jury clearly lost its

way in finding Weaver guilty of murder. Weaver acknowledged that he and S.T. were

the only persons at the church throughout the day on November 18, 2015, and they were

the only persons on the premises when emergency personnel arrived.                    Tr. of
                                                                                        -15-


Proceedings 486:13-486:25 and 509:2-510:25. Shaton Smith’s testimony and that of the

two caseworkers with the Children Services Division established that S.T. showed no sign

of having experienced severe head traumas prior to being placed with the Weavers for

foster care, and despite Weaver’s contention to the contrary, the two medical experts

voiced considerable skepticism in response to Weaver’s explanation of S.T.’s injuries.

       {¶ 36} For instance, the pathologist with the Montgomery County Coroner’s Office

conceded that Weaver’s explanation—that he was spinning S.T. in a circle and lost his

balance—was technically “possible,” but she also testified that “it [was] not plausible

based on the [nature and the] number of injuries [S.T.] [had] on his head.” (Emphasis

added.)   See id. at 287:11-289:7 and 319:18-320:7.        The pediatrician with Dayton

Children’s Hospital likewise allowed that “it is conceivable that possibly, if a caretaker

[were spinning] a child [such that] the back of [the] child’s head [were] to strike a wall,

[then] that theoretically [could cause] some sort of an injury, maybe bruising” or “even

* * * a skull fracture,” though in her “opinion that [was] not a plausible explanation” for

all of S.T.’s of injuries, the combination of which she described as “inconsistent” with

Weaver’s version of events. (Emphasis added.) Id. at 594:4-595:23. Presented with

Weaver’s varying accounts of S.T.’s injuries, his admission that only he and S.T. were

present at the church on the day in question, and the independent testimony of two

medical experts, the jury reasonably found that Weaver knowingly caused serious

physical harm to S.T. and that S.T. died as a proximate result, making Weaver guilty of

murder under R.C. 2903.02(B).

       {¶ 37} On Count 6, Weaver was convicted of endangering a child under R.C.

2919.22(A). To obtain this conviction, the State had to prove that Weaver, as “the
                                                                                            -16-


parent, guardian, custodian, * * * or person in loco parentis” of a child younger than 18,

recklessly “create[d] a substantial risk to [S.T.’s] health or safety * * *, by violating a duty

of care, protection, or support.” Id.; State v. Hill, 2d Dist. Montgomery No. 24410, 2011-

Ohio-5810, ¶ 55. The conviction related primarily to untreated burns suffered by S.T. in

advance of his death. See Tr. of Proceedings 275:13-275:20, 578:14-582:5 and 713:15-

713:24; Bill of Particulars 3-4, Mar. 27, 2017; Appellant’s Br. 21; Appellee’s Br. 24.

       {¶ 38} Shaton Smith testified that she never saw any burns or scars on S.T.’s body

before he was placed with the Weavers. Id. at 384:3-385:17. In her testimony, the

Montgomery County pathologist testified that she observed several first degree and

second degree burns on S.T.’s right arm, forearm and hand, which she deemed to be

likely caused by contact with “a hot surface of some kind,” as opposed to contact with hot

water or another liquid at high temperature.        Tr. of Proceedings 273:4-275:8.        She

indicated that the burns should have been treated in light of the risk of infection and

scarring, and she estimated that the burns were less than “weeks old.” Id. at 275:9-

276:20.    Her counterpart from Dayton Children’s Hospital gave nearly identical

testimony, and both of them concurred that the burns should have been treated by a

medical professional.     See id. at 275:13-275:20, 578:14-580:11 and 578:14-582:5.

Weaver denied that he knew the source of the burns but at one point suggested that S.T.

might have stumbled into a radiator or space heater.           See id. at 494:5-494:16 and

675:17-675:19.

       {¶ 39} Again, we cannot conclude that the jury clearly lost its way. The evidence

demonstrated that Weaver was S.T.’s foster parent, that he was aware of the burns, and

that he did not have them treated by a medical professional. Given the risk of infection
                                                                                        -17-


and scarring, S.T.’s burns qualified as “serious physical harm” as that term is defined by

R.C. 2901.01(A)(5)(d).   See Hill at ¶ 2-3, 5 and 65. The medical expert testimony

provided a reasonable basis for the jury to find that Weaver’s inaction had created “a

strong possibility” that S.T. had been or would be harmed, and by extension, a reasonable

basis for the jury to find further that Weaver had disregarded a “substantial and

unjustifiable risk” with “heedless indifference” to the consequences for S.T.         R.C.

2901.01(A)(5)(d), 2901.22(C) and 2919.22(A); see also Hill at ¶ 55-59 and 65-66.

      {¶ 40} Our determination that the jury did not clearly lose its way in finding Weaver

guilty of murder under R.C. 2903.02(B) and endangering a child under R.C. 2919.22(A)

obviates the need to evaluate Weaver’s contention that the evidence was insufficient to

support his convictions for these offenses. McCrary, 10th Dist. Franklin No. 10AP-881,

2011-Ohio-3161, ¶ 11; Miller, 2d Dist. Montgomery No. 25504, 2013-Ohio-5621, ¶ 48,

citing McCrary, 2011-Ohio-3161, ¶ 11. Weaver’s second and third assignments of error

are overruled.

      {¶ 41} For his fourth assignment of error, Weaver contends that:

             THE PROSECUTOR AND COURT COMMITTED REVERSIBLE ERROR

      BY VIOLATING APPELLANT’S FIFTH AMENDMENT DUE PROCESS RIGHT TO

      A FAIR TRIAL.

      {¶ 42} In this assignment of error, Weaver complains that the prosecutor made

comments during opening and closing statements that prejudiced him. Appellant’s Br.

25. Weaver additionally faults the trial court in connection with closing statements for

sustaining the prosecutor’s objection to a remark made by his defense attorney. Id. at

27.
                                                                                          -18-


       {¶ 43} Prosecutors, in general, “are entitled to considerable latitude in opening and

closing arguments.” State v. Whitfield, 2d Dist. Montgomery No. 22432, 2009-Ohio-293,

¶ 12, citing Maggio v. City of Cleveland, 151 Ohio St. 136, 84 N.E.2d 912 (1949), and

State v. Ballew, 76 Ohio St. 3d 244, 667 N.E.2d 369 (1996). To resolve a claim of

prosecutorial misconduct, courts evaluate “whether [such] remarks were improper and, if

so, whether they prejudicially affected substantial rights of the accused.” State v. Jones,

90 Ohio St. 3d 403, 420, 739 N.E.2d 300 (2000), citing State v. Smith, 14 Ohio St. 3d 13,

14, 470 N.E.2d 883 (1984). The “touchstone of [this] analysis ‘is the fairness of the trial,

not the culpability of the prosecutor.’ ” Id., quoting Smith v. Phillips, 455 U.S. 209, 219,

102 S. Ct. 940, 71 L. Ed. 2d 78 (1982).          Accordingly, “[w]here it is clear beyond a

reasonable doubt that a jury would have found the defendant guilty even absent the

alleged misconduct, the defendant has not been prejudiced, and his conviction will not be

reversed.” State v. Stevenson, 2d Dist. Greene No. 2007-CA-51, 2008-Ohio-2900, ¶ 42,

citing State v. Loza, 71 Ohio St. 3d 61, 78, 641 N.E.2d 1082 (1994).             We “review

allegations of prosecutorial misconduct in the context of the entire trial.” State v. Renner,

2d Dist. Montgomery No. 25514, 2013-Ohio-5463, ¶ 47, citing Stevenson at ¶ 42.

       {¶ 44} Regarding opening statements, Weaver argues that the prosecutor

committed misconduct by telling the jury that it would “hear about the last 56 days of

[S.T.’s] short life” in which S.T. was “bruised [and] burned,” suffered a skull fracture, and

died. Tr. of Proceedings 243:6-243:15; Appellant’s Br. 25-26. Weaver describes these

remarks as misconduct because “[t]he jury did not hear about the last 56 days” of S.T.’s

life, and because the jury would have been prejudiced against him by the prosecutor’s

implication that he had “tortured [S.T.] for [those] 56 days.” Appellant’s Br. 26.
                                                                                          -19-


       {¶ 45} We disagree. The jury heard ample evidence about S.T.’s life during the

period running from September 24, 2015, through November 18, 2015, and the

prosecutor’s recitation of the various injuries suffered by S.T. accurately reflected the

testimony afterward offered by the State’s witnesses. In other words, the prosecutor’s

remarks were not improper and did not constitute prosecutorial misconduct. Jones, 90
Ohio St. 3d at 420; State v. Taylor, 2d Dist. Montgomery No. 23990, 2014-Ohio-3647,

¶ 35-37 and 39.

       {¶ 46} Regarding closing statements, Weaver charges the trial court with error for

overruling his objection when the prosecutor commented that “[t]here [was] no legal

defense” for the conduct of which Weaver stood accused. Tr. of Proceedings 760:19-

761:12; Appellant’s Br. 26-27. Weaver argues that the trial court erred because the

comments amounted to an “attack [on him for his] failure to testify at trial” in abrogation

of his Fifth Amendment right. Id. at 27. The context in which the prosecutor made the

foregoing comment, however, undermines Weaver’s argument.

       {¶ 47} Moments earlier, the prosecutor remarked that what had happened to S.T.

“was not an accident,” and the court sustained Weaver’s objection in response, reminding

the parties and the jury that there would be “no instruction on accident.”            Tr. of

Proceedings 760:19-761:4.       Although the prosecutor’s use of the phrase “no legal

defense” was dubious, his intent seems to have been either to portray the abuse of S.T.

as indefensible in the ordinary sense of the word, or as the State suggests in its brief, to

emphasize that the jury “could not base its verdict on ‘sympathy.’ ” See id. at 760:8-

762:1; Appellee’s Br. 31. We find accordingly that the remark was not improper. Even

otherwise, being an isolated remark made at the very end of a long trial, we find that it did
                                                                                          -20-


not result in unfair prejudice to Weaver.

       {¶ 48} Regarding Weaver’s closing statement, the prosecutor objected to

Weaver’s attempted use of a hypothetical scenario to illustrate the proposition that a

parent could cause physical harm to a child without committing child abuse. See Tr. of

Proceedings 728:24-729:14. The court sustained the objection because its research

indicated “that closings are to be factually based,” and irrespective of the “wide latitude”

accorded the parties in making their closing statements, it viewed Weaver’s hypothetical

example as impermissibly detached from the record. See id. at 730:6-732:16.

       {¶ 49} We concur with the trial court’s ruling on the objection. Closing statements

may rely only on evidence entered into the record, as well as reasonable inferences drawn

from that evidence, but the challenged portion of Weaver’s closing statement involved a

hypothetical set of facts for which the record included no evidence at all. See Howard v.

HCR ManorCare, Inc., 2018-Ohio-1053, ___ N.E.3d ___, ¶ 91-94 (2d Dist.); State v.

Thompson, 3d Dist. Henry No. 7-16-10, 2017-Ohio-792, ¶ 25.

       {¶ 50} We find that the prosecutor’s challenged comment during opening

statements was not improper, that the trial court did not err by overruling Weaver’s

objection to the prosecutor’s closing statement, and that the trial court correctly sustained

the prosecutor’s objection to Weaver’s closing statement. Weaver’s fourth assignment

of error is overruled.

       {¶ 51} For his fifth assignment of error, Weaver contends that:

              THERE SHOULD HAVE BEEN SEVERANCE OF PARTIES’ TRIAL [sic].

       {¶ 52} Here, Weaver argues that the trial court erred by overruling his wife’s motion

for a separate trial. Appellant’s Br. 28-29. Had they been tried separately, Weaver
                                                                                          -21-

posits that his “wife could have testified favorably on [his] behalf.” Id. at 29. Weaver did

not join in his wife’s motion or move for severance on his own behalf. Tr. of Proceedings

22:20-23:6.

       {¶ 53} In cases like the instant matter, the law favors “[j]oinder [because] the

avoidance of multiple trials * * * ‘conserves judicial and prosecutorial time, lessens the not

inconsiderable expenses of multiple trials, diminishes inconvenience to witnesses, and

minimizes the possibility of incongruous [outcomes] in successive trials before different

juries.’ ” State v. Daniels, 92 Ohio App. 3d 473, 484, 636 N.E.2d 336 (1st Dist.1993),

quoting State v. Thomas, 61 Ohio St. 2d 223, 225, 400 N.E.2d 401 (1980); State v.

McCrary, 2d Dist. Montgomery No. 23360, 2010-Ohio-2011, ¶ 17, quoting Daniels, 92
Ohio App. 3d at 484. An appellate court, however, “ ‘ “will not consider any error * * * not

call[ed] to the trial court’s attention at a time when [the] error could have been avoided or

corrected by the trial court.” ’ ” (Citation omitted.) See State v. Quarterman, 140 Ohio

St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 15, quoting State v. Awan, 22 Ohio St. 3d
120, 122, 489 N.E.2d 277 (1986), quoting State v. Childs, 14 Ohio St. 2d 56, 236 N.E.2d
545 (1968), paragraph three of the syllabus.         Because Weaver neither moved for

severance of his trial nor joined his wife’s motion, we review only for plain error. See,

e.g., McCrary, 2010-Ohio-2011, ¶ 20.

       {¶ 54} We find that the trial court did not err by trying Weaver and his wife together.

The single-count indictment charging Weaver’s wife with endangering a child arose from

the same circumstances as the corresponding charge in Count 6 of the indictment against

Weaver, and he has not shown or even alleged that he and his wife had incompatible

defenses or that their interests were otherwise in conflict. See, e.g., State v. Porcher, 2d
                                                                                         -22-


Dist. Montgomery No. 24058, 2011-Ohio-5976, ¶ 13-19. Moreover, despite Weaver’s

contention that his wife would have been able to testify on his behalf had they been tried

separately, he makes no attempt to explain why she did not or could not have testified at

their joint trial. See id. at ¶ 16 (citing authority indicating that a defendant seeking

severance bears the burden of demonstrating the necessity for separate trials).

Weaver’s fifth assignment of error is overruled.

       {¶ 55} For his sixth and final assignment of error, Weaver contends that:

              APPELLANT HAD INEFFECTIVE ASSISTANCE OF COUNSEL.

       {¶ 56} Finally, Weaver argues that his defense attorney did not render effective

assistance, blaming his attorney for failing to object to the prosecutor’s opening statement

on the basis of the “56 days” remark, and for failing either to move for severance, or to

join in Shureka Weaver’s motion to sever. Appellant’s Br. 31. Given that we have

already determined that the prosecutor’s remarks during opening statements were not

improper, and that the trial court did not err by overruling Shureka Weaver’s motion, the

issues raised in this last assignment of error are effectively moot.        Consequently,

Weaver’s sixth assignment of error is overruled.

                                     III. Conclusion

       {¶ 57} We find that the trial court did not err by admitting the testimony of Shaton

Smith and the cruiser camera recording over Weaver’s objections; that the jury did not

clearly lose its way in finding Weaver guilty on Counts 1 and 6; that the prosecutor’s

comments during opening and closing statements did not constitute misconduct; that the

trial court properly sustained the prosecutor’s objection to Weaver’s closing statement;

and that the trial court did not err by jointly trying Weaver and his wife. Finding further
                                                                                   -23-


that Weaver’s sixth assignment of error is moot, we affirm Weaver’s convictions.



                                    .............



DONOVAN, J. and FROELICH, J., concur.



Copies mailed to:

Mathias H. Heck, Jr.
Michael J. Scarpelli
Glenda A. Smith
Hon. Mary Katherine Huffman